Citation Nr: 1045206	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-26 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for skin disorder, to 
include moles, to include as due to herbicide exposure or as 
secondary to service-connected PTSD.  

5.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to January 
1973.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2007, October 2008, and December 2008 
decisions rendered by the Nashville, Tennessee Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In July 2010, the Veteran testified at a hearing at the RO before 
the undersigned.  A transcript of the proceeding is of record.  

The issue concerning the evaluation of PTSD, entitlement to 
service connection for diabetes mellitus and for erectile 
dysfunction, and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In July 2010, prior to the promulgation of a decision in the 
appeal, the Board received a request from the appellant to 
withdraw the appeal of the issues of entitlement to service 
connection for a skin condition, to include moles, claimed as due 
to herbicide exposure or as secondary to PTSD.  


CONCLUSION OF LAW

The criteria for the withdrawal of the claim for service 
connection for a skin condition, to include moles, claimed as due 
to herbicide exposure or as secondary to PTSD have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

As noted, in July 2010, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  During the hearing, the 
Veteran indicated his desire to withdraw the issues of 
entitlement to service connection for a skin condition, to 
include moles, claimed as due to herbicide exposure or as 
secondary to PTSD.  

Therefore, as the appellant has withdrawn the appeal of that 
issue, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the issue and it is 
dismissed.




ORDER

The appeal of the claim of service connection for a skin 
condition, to include moles, claimed as due to herbicide exposure 
or secondary to PTSD is dismissed.  


REMAND

As to the claim for an increased rating for PTSD, during the 
hearing before the undersigned, the Veteran and his spouse 
described worsening PTSD symptomatology.  Specifically, the 
Veteran and his spouse described significant sleep impairment 
with nightmares, periods of social isolation lasting several 
days, and recurrent suicidal ideation.  (See Hearing Transcript, 
for example, at 4, 7, and 8.) 

The most recent VA examination in April 2008 did not include 
objective findings of this severity.  (See April 2008 VA 
examination.)  VA's General Counsel has indicated that, when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); 
see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  As such, 
additional examination is warranted.  

In addition, the Veteran reported that he was in receipt of 
Social Security disability benefits.  He was unsure of the 
disability or disabilities that formed the basis of the 
determination and had been in receipt of benefits for five to six 
years.  (See Hearing Transcript at 18-19.)  Given that the 
Veteran is primarily disabled due to a mixture of both service-
connected and non-service-connected disabilities, the Board finds 
that the records are of likely relevance.  When VA is put on 
notice of the existence of SSA records which have the reasonable 
possibility of substantiating the Veteran's claim for benefits, 
as here, it must seek to obtain those records before proceeding 
with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 
2010).  As part of its duty to assist, the VA must make as many 
requests as are necessary to obtain relevant records from Federal 
departments or agencies.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  Accordingly, on remand, the RO must 
attempt to obtain the Social Security disability determination 
records.   

As to the claims for service connection for diabetes mellitus and 
for erectile dysfunction as secondary to diabetes mellitus, there 
remains a question as to the likely etiology of the disease.  In 
this respect, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
Vietnam, during the Vietnam era, will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1). The diseases 
associated with herbicide exposure include type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes).  38 
C.F.R. § 3.309(e).  Diabetes mellitus shall be service-connected 
if a veteran was exposed to an herbicide agent during active 
military, naval, or air service, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.  

The rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d)(1) state that evidence which may be 
considered in rebuttal of service incurrence of a disease listed 
in 38 C.F.R. § 3.309, including diabetes mellitus, will be any 
evidence of a nature usually accepted as competent to indicate 
the time of existence or inception of disease, and medical 
judgment will be exercised in making determinations relative to 
the effect of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not incurred in 
service.

Here, the Veteran had service in Vietnam and is presumed to have 
been exposed to herbicide agents.  Diabetes mellitus was not 
diagnosed, however, until 2008.  Moreover, VA outpatient 
treatment records discuss the influence of steroids used to treat 
chronic obstructive pulmonary disorder (COPD) as causing or 
aggravating the condition.  For instance, an April 2008 VA 
treatment record notes "steroid induced" diabetes mellitus.  
Other VA records note that the steroids cause elevated blood 
sugar levels.  The Veteran was afforded a VA examination in April 
2008, however, no opinion was provided as to the most likely 
etiology of diabetes mellitus.  As such, further examination and 
opinion is required.  

As to the claim for TDIU, the Veteran testified that he had a 
long career as a truck driver but retired in 2003 due to an 
alcohol-related offense.  He stated that he self-medicated with 
alcohol to control his PTSD symptoms.  Given the Veteran's 
testimony as to his limited employment history and the severity 
of his PTSD symptoms, the Board finds that a VA examination is 
required to assess the impact of the Veteran's service-connected 
disabilities on his ability to maintain employment.  The Board 
acknowledges that, at present, the Veteran does not meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a).  Nevertheless, pursuant to 38 C.F.R. § 4.16(b), when a 
claimant is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but fails 
to meet the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 38 
C.F.R. § 3.321.  

Finally, the Veteran states that he receives treatment for the 
service-connected through the VA Medical Center in Knoxville, 
Tennessee.  Upon remand, the RO/AMC should obtain updated VA 
outpatient treatment records.  

Accordingly, these matters are REMANDED for the following action:

1.  Contact the VA Medical Center in 
Knoxville, Tennessee and obtain VA outpatient 
treatment records for the period from March 
2009 to present.  

2.  Contact the SSA and obtain a copy of that 
agency's decision concerning the Veteran's 
claim for disability benefits, including any 
medical records used to make the decision.  
All actions to obtain the requested records 
should be documented fully in the claims 
files.  Because these are Federal records, if 
they cannot be located or no such records 
exist, a memorandum of unavailability should 
be associated with the claim's files and the 
Veteran and his representative should be 
provided with a copy of the memorandum.  

3.  After all available records and/or 
responses received have been associated with 
the claims file, the RO/AMC should arrange 
for the veteran to undergo VA mental disorder 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests (to include psychological 
testing, if deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.

The examiner should specifically render 
findings with respect to the existence and 
extent (or frequency, as appropriate) of 
memory loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired judgment, 
speech, impulse control and/or thought 
processes; neglect of personal hygiene and 
appearance; suicidal ideation; and delusions 
or hallucinations.  The examiner should also 
(a) render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score, and an explanation 
of what the score means; and (b) provide an 
assessment as to the impact of the veteran's 
PTSD on his ability to obtain and retain 
substantially gainful employment.  

4.  Thereafter, the RO/AMC should arrange for 
the Veteran to be afforded an appropriate VA 
examination for purpose of providing an 
opinion as to the most likely etiology of 
diabetes mellitus.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the examiner for review of the 
relevant records.  A notation to the effect 
that this record review took place should be 
included in the examiner's reports.

Specifically, the examiner should comment on 
the relationship between steroids used to 
treat non-service-connected COPD and the 
cause of diabetes mellitus.  In so doing, the 
examiner should address the question of 
whether the Veteran's steroids use to treat 
COPD represents an intercurrent cause of 
diabetes mellitus and whether the Veteran's 
diabetes mellitus predated his steroid use

A complete rationale for any conclusions 
reached should be set forth in the 
examination report.  .  

5.  The RO/AMC should schedule the Veteran 
for a VA examination in order to obtain an 
opinion on the impact of all the service-
connected disabilities on his ability to 
maintain employment.  Specifically, service 
connection is in effect for the following:  
PTSD, recurrent tinnitus, residuals of a 
gunshot wound to the right thigh, muscle 
groups XIII and XIV, and bilateral hearing 
loss, rated as noncompensably disabling.  

Following examination of the Veteran and 
review of the claims file, the examiner 
should render an opinion, consistent with 
sound medical principles, as to whether there 
is a 50 percent probability or greater that 
the Veteran's service-connected disabilities 
render him unable to obtain or retain 
substantially gainful employment.  The 
examiner must render the requested opinion 
without regard age or the impact of any 
nonservice-connected disabilities.  

6.  If the Veteran fails to report for the 
scheduled examination, the RO/AMC must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of such examination sent to him by the 
pertinent VA medical facility.

7.  If the benefits sought on appeal remain 
denied, the RO/AMC must furnish to the 
Veteran and his representative an appropriate 
supplemental statement of the case (to 
include clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


